In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Orange County (Isseks, J.), entered January 27, 1984, which was in favor of defendants, after a jury verdict.
Judgment affirmed, with costs.
The trial court erred in charging the jury with respect to Vehicle and Traffic Law § 1152 (a), since, as all parties concede, plaintiff Robert Markel was not crossing the street when he was struck by the Edge vehicle. We find, however, that the clear import of the charge and the concept properly conveyed to the jury was that both motorist and pedestrian were required to exercise due care in avoiding a collision. Moreover, the court made it quite clear that, irrespective of a pedestrian’s location in the street, a motorist is required to exercise an overriding duty of care to avoid striking a pedestrian (Vehicle and Traffic Law § 1154, since repealed). In light of this, and viewing the charge in its entirety, the error did not affect the result.
Finally, there was sufficient evidence to support the jury’s verdict in favor of defendants. Titone, J. P., Mangano, Weinstein and Kunzeman, JJ., concur.